Citation Nr: 0003928	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  98-02 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Educational Assistance Benefits under 
Chapter 35, Title 38, United States Code.



ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from October 1942 to February 
1946 and from October 1949 to January 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from the February 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
entitlement to service connection for the cause of the 
veteran's death and eligibility for educational assistance 
benefits under Chapter 35, Title 38, United States Code.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed. 

2.  The veteran had service in the Republic of Vietnam during 
the Vietnam Era.

3.  The veteran developed prostate cancer in the 1980's.

4.  The official cause of the veteran's death was metastatic 
prostate cancer.  


CONCLUSIONS OF LAW

1.  Prostate cancer, the cause of the veteran's death, was 
incurred in service. 38 U.S.C.A. §§ 1101,1112, 1113, 1116, 
1310 (West 1991); 38 C.F.R. §  3.303, 3.304, 3.307, 3.309, 
3.312 (1999). 

2.  The legal requirements for basic eligibility for 
dependent's educational assistance benefits are met. 38 
U.S.C.A. §§ 3501, 3510 (West 1991 & Supp. 1999); 38 C.F.R. § 
3.807 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran died on April [redacted], 1996.  The official certificate 
of death reflects that the immediate cause of his death was 
metastatic prostate cancer.  The appellant is the veteran's 
widow.  At the time of the veteran's death service connection 
was in effect for thromboangiitis obliterans with aneurysm, 
left popliteal artery resected and aneurysm right popliteal 
artery, evaluated as 50 percent disabling and also for 
bilateral hearing loss, excision of lipoma of the right 
lumbar region, and excision of ganglion of the left ankle, 
each evaluated as noncompensably disabling.

The record reflects that during active service in January 
1966 the veteran made a visit to the Republic of Vietnam in 
his role as an entomology consultant. Documents signed by the 
veteran and his superior officers, which were received from 
the appellant in October 1998 include letters and a report 
reflecting that during an official visit to entomology 
programs in the Pacific area, from January 1966 to February 
1966, the veteran visited multiple sites in Vietnam from 
January 20, 1966, to January 29, 1966.  The purpose of the 
visit to the Pacific area was to represent the Surgeon 
General and the Armed Forces Pest Control Board in reviewing 
the USARPAC entomology program; to confer with preventive 
medicine, engineer and supply personnel regarding the 
effectiveness and supply of pesticide and pesticide dispersal 
equipment and to provide technical guidance in medical 
entomology.  

Of record is a statement signed by William R. Butler, M.D., 
who related that the veteran had prostate cancer that was 
first discovered in the early 1980's when he was at Walter 
Reed Army Hospital.  After initial treatment with radiation 
the veteran underwent orchiectomy and was found to have 
metastatic disease.  He had progression of his symptoms in 
1991 and was seen by Dr. Butler in 1992.  For the remainder 
of his life the veteran was under therapy for metastatic 
prostrate cancer, but succumbed to progressive prostate 
cancer.  

Also of record are medical reports dated in February 1996 to 
April 1996 which reflect treatment for carcinoma of the 
prostate with extensive metastatic disease.  The report of 
the veteran's final hospitalization reflects that he was 
admitted to the Richland Memorial Hospital on April 22, 1996, 
with orthostatic hypotension.  He began to decline rapidly 
with increasing pain.  Inasmuch as the decision for no 
resuscitation had been made previously, the veteran was 
treated with medications to control pain and rapidly declined 
until he was found without vital signs on April [redacted], 1996.  
The cause of the veteran's death was recorded as metastatic 
carcinoma of the prostate with metastatic disease to bone and 
liver.  


Legal Analysis

1.  Entitlement to Service Connection for the Cause of the 
Veteran's Death.

When any veteran dies from a service connected or compensable 
disability, the veteran's surviving spouse, children and 
parents are entitled to dependency and indemnity compensation 
(DIC). 38 U.S.C.A. § 1310 (West 1991).  Under the applicable 
criteria, a death will be considered to result from a service 
connected disability when the evidence establishes that 
disability incurred in or aggravated by service either 
caused, or contributed substantially or materially to the 
veteran's death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For 
a service-connected disability to constitute a contributory 
cause of death, it must be shown to have contributed 
substantially and materially to the veteran's death; combined 
to cause death; aided or lent assistance to the production of 
death; or resulted in debilitating effects and general 
impairment of health to an extent that would render the 
veteran materially less capable of resisting the effects of 
other disease or injury causing death, as opposed to merely 
sharing in the production of death. 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  In addition, a 
disease associated with exposure to certain herbicides agents 
listed in 38 C.F.R. §  3.309 (1999) will be presumed to have 
been incurred in service, under the circumstances outlined in 
38 U.S.C.A. §§ 1112, 1113, 1116 (West 1991 & 1995); even 
though there is no evidence of such disease during service.  
38 U.S.C.A. §§  (West 1991 & 1999); 38 C.F.R. §§ 3.307(a), 
3.309 (1999).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to the herbicide agent, 
unless there is affirmative evidence to the contrary.  The 
last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visiting in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(1999).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, provided that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are satisfied: 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, porphyria cutanea tarda, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), soft-
tissue sarcoma, (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma), acute and subacute 
peripheral neuropathy and prostate cancer. 38 C.F.R. 
§ 3.309(e)(1999).  Prostate cancer shall have become manifest 
to a degree of 10 percent or more at any time after service. 
38 C.F.R. § 3.307(a) (6) (ii) (1999).  

The record in this case reflects that the veteran's active 
service involved visiting in the Republic of Vietnam during 
the Vietnam Era in 1966.  He subsequently developed prostate 
cancer which first manifested in the 1980's.  Therefore the 
veteran may be presumed to have been exposed to herbicides 
while in Vietnam.  Moreover, although service connection was 
not established for prostate cancer during the veteran's 
life, service connection for that condition is warranted 
under the presumptive provisions noted above.  Furthermore, 
metastatic prostate cancer is shown to have been the eventual 
cause of the veteran's death in April 1996.  There is no 
evidence to the contrary.  Inasmuch as the veteran's death 
was caused by a service-connected disability, service 
connection is warranted for the cause of the veteran's death.  

2. Entitlement to Basic Eligibility for Dependents' 
Educational Assistance Benefits

The appellant also claims entitlement to dependents' 
educational assistance benefits pursuant to Chapter 35, Title 
38, United States Code.  With limitations, the term 
"eligible person" for educational assistance under Chapter 
35 means a child, surviving spouse, or spouse of a veteran 
who:  Died of a service- connected disability, or has a total 
disability permanent in nature resulting from a service-
connected disability, or who died while a disability so 
evaluated was in existence.  38 U.S.C.A. §§ 3500, 3501 (West 
1991); 38 C.F.R. § 3.807(b) (1999).  In view of the grant of 
service connection for the cause of the veteran's death, 
basic eligibility for chapter 35 benefits also is 
established. 


ORDER

Service connection for the cause of the veteran's death is 
granted.  

Eligibility for dependents' educational assistance benefits 
pursuant to Chapter 35, Title 38, United States Code is 
established.  



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

